DETAILED ACTION
Claims status
In response to the application filed on 07/25/2022, claims 1-20 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the invention of the US Patent: 10904874. Although the conflicting claims are not identical, they are not patentably distinct from each other. This is an obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Regarding pending claims 1 and 17; the claims 1 and 17 recite limitations substantially the same as in the US Patent: 10904874. These limitations are fully covered by the claims of the US Patent: 10904874.
The compared table below (i.e. underlined claim elements) shows only Example (sample) of how each of these claims are anticipated and mapped by claims such as claims, respectively of the US Patent: 10904874.


Instant Application: 17108580
US Patent: 10904874
1. A method performed by a terminal operating in a wireless communication system, the method comprising: 
receiving, from a base station, Downlink Control Information (DCI) related to (i) a physical downlink shared channel(PDSCH) duration from a start symbol to a last symbol of a PDSCH and





 (ii) a position of the start symbol of the PDSCH in a slot related to the PDSCH; 










determining at least one symbol position for receiving the additional DMRS on the PDSCH, based on the DCI; and 
receiving, from the base station, (i) the PDSCH and (ii) the additional DMRS on the at least one symbol position on the PDSCH, wherein based on that the PDSCH is received before the terminal receives configuration information related to a number of symbol positions for receiving the additional DMRS on the PDSCH: a value of the number of symbol positions for receiving the additional DMRS on the PDSCH is configured to a specific value or less.


17. A method performed by a base station operating in a wireless communication system, the method comprising: transmitting, to a terminal, Downlink Control Information (DCI) related to (i) a physical downlink shared channel(PDSCH) duration from a start symbol to a last symbol of a PDSCH and (ii) a position of the start symbol of the PDSCH in a slot related to the PDSCH; mapping, by the base station, an additional DMRS to at least one symbol position for receiving the additional DMRS on the PDSCH, wherein the at least one symbol position to which the additional DMRS is mapped is determined based on the DCI; and transmitting, to the terminal, (i) the PDSCH and (ii) the additional DMRS on the at least one symbol position on the PDSCH, wherein based on that the PDSCH is transmitted before the base station transmits configuration information related to a number of symbol positions for receiving the additional DMRS on the PDSCH: a value of the number of symbol positions for receiving the additional DMRS on the PDSCH is configured to a specific value or less.
1. A method performed by a terminal operating in a wireless communication system, the method comprising:
receiving, from a base station, first control information related to a number of symbol positions for receiving additional demodulation reference signal(DMRS) on a physical downlink shared channel(PDSCH);


receiving, from the base station, Downlink Control Information (DCI) comprising second control information related to (i) a PDSCH duration from a first symbol to a last symbol of the PDSCH and (ii) a position of the first symbol of the PDSCH in a slot related to the PDSCH is scheduled;
determining, by the terminal, at least one symbol position for receiving the additional DMRS on the PDSCH, based on the first control information and the second control information; and
receiving, from the base station, the additional DMRS on the at least one symbol position on the PDSCH,
wherein determining the at least one symbol position for receiving the additional DMRS on the PDSCH based on the first control information and the second control information comprises:…











13. A method performed by a base station operating in a wireless communication system, the method comprising:
transmitting, to a terminal, first control information related to a number of symbol positions for receiving additional demodulation reference signal (DMRS) on a physical downlink shared channel (PDSCH);
transmitting, to the terminal, Downlink Control Information (DCI) comprising second control information related to (i) a PDSCH duration from a first symbol to a last symbol of the PDSCH and (ii) a position of the first symbol of the PDSCH in a slot related to the PDSCH is scheduled;
mapping, by the base station, an additional DMRS to at least one symbol position for receiving the additional DMRS on the PDSCH, wherein the at least one symbol position to which the additional DMRS is mapped is determined based on the first control information and the second control information; and
transmitting, to the terminal, the additional DMRS on the at least one symbol position on the PDSCH,
wherein the at least one symbol position to which the additional DMRS is mapped is determined according to:



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date of the claimed invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:  (See MPEP Ch. 2141)
a)	Determining the scope and contents of the prior art;
b)	Ascertaining the differences between the prior art and the claims in issue;
c)	Resolving the level of ordinary skill in the pertinent art; and
d)	Evaluating evidence of secondary considerations for indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 8-12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 2016/0037485 A1) in view of KIM et al. (US 2016/0021565 A1), and further in view of KIM-2 et al. (US 2016/0119936 A1).
Regarding claim 1; Lee discloses a method performed by a terminal operating in a wireless communication system, the method comprising: 
receiving, from a base station, Downlink Control Information (DCI) related to (i) a physical downlink shared channel (PDSCH) (See Fig. 12: the terminal for receiving PDSCH related to DCI format. ¶. [0068] and ¶. [0069]) duration from a start symbol to a last symbol of a PDSCH and (ii) a position of the start symbol of the PDSCH in a slot related to the PDSCH; 
determining at least one symbol position for receiving an additional demodulation reference signal (DMRS) on the PDSCH, based on the DCI (See Fig. 10 and 12: the demodulating step includes the step of if the subframe is a mixed subframe, demodulating the PDSCH using a cell specific reference signal (hereinafter abbreviated CRS). Preferably, the demodulating step includes the step of if the subframe is an LTE-A only subframe, demodulating the PDSCH using a demodulation reference signal (hereinafter abbreviated DRS). ¶. [0031-0032]); and
receiving, from the base station, (i) the PDSCH and (ii) the additional DMRS on the at least one symbol position on the PDSCH (See Fig. 8: since DRS is transmitted by having MIMO transmission scheme applied thereto like a data symbol, a receiver is able to use the DRS for demodulation in direct. In case that precoding is used as the MIMO transmission scheme, the DRS is precoded and then transmitted.  ¶. [0057]), 
wherein based on that the PDSCH is received before the terminal receives configuration information (See Fig. 13: receiving information on the demodulation scheme before receiving the PDCCH; ¶. [0085]) related to a number of symbol positions for receiving the additional DMRS on the PDSCH (Lee’s claim 5: controlling the receiver to receive a physical downlink shared channel (PDSCH) corresponding to the PDCCH in remaining OFDM symbols of the subframe…), a value of the number of symbol positions for receiving the additional DMRS on the PDSCH is configured to a specific value or less.
Lee doesn’t explicitly discuss the process of determining PDSCH duration from a start symbol to a last symbol of a PDSCH and (ii) a position of the start symbol of the PDSCH in a slot related to the PDSCH.
However, Kim further teaches he process of determining PDSCH duration from a start symbol to a last symbol of a PDSCH and (ii) a position of the start symbol of the PDSCH in a slot related to the PDSCH (Kim’s table 6: The OFDM symbol on which PDSCH starts varies depending on the amount of control information transmitted through the PDCCH and load applied to the eNB in each subframe, and therefore dynamically signaling a PDSCH start symbol of a neighboring cell is very risky. Accordingly, the eNB may signal a PDSCH start symbol index for each DM-RS sequence to the UE through semi-static signaling as shown in Table 6. ¶. [0157]).
Kim further discloses a value of the number of symbol positions for receiving the additional DMRS on the PDSCH is configured to a specific value or less. (Kim’s table 6 and ¶. [0157]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the process of having PDSCH duration and starting symbols as taught by Kim to have incorporated in the system of Lee, so that it would provide a technique of cancelling an interfering signal in a received signal after demodulating the received signal without decoding the signal. In particular, as a method for canceling a co-scheduled interfering signal, an interference cancellation method employing DM-RS of the interfering signal will be described on the assumption that the PDSCH has been transmitted based on the DM-RS. Kim. ¶. [0098].
Neither Lee nor Kim teaches receiving the additional DMRS. However, Kim-2 further teaches receiving the additional DMRS (Kim-2: the target UE uses the set of supplementary information received from the eNB to detect whether the interference signal (that is, an interference PDSCH signal)… The target UE uses the received supplementary information (e.g., CRS or DM-RS sequence information, QCL information, etc.) to determine whether a reference signal exceeding predetermined reception energy is detected in the corresponding subframe. ¶. [0123]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of receiving the additional DMRS as taught by Kim-2 to have incorporated in the system of Lee, so that it would provide that the target UE may estimate and cancel the interference signal based on one of the set of supplementary information. Kim-2: ¶. [0121].


Regarding claim 2; Lee in view of Kim discloses the method wherein the at least one symbol position is determined further based on the value of the number of symbol positions which is configured to the specific value or less. (Kim: table 6 and ¶. [0157]).

Regarding claim 3; Lee in view of Kim discloses the method of claim 2, wherein the specific value is configured to 2. (Kim: table 6 and ¶. [0157]).

Regarding claim 5; Lee in view of Kim discloses the method further comprising: receiving the configuration information related to the number of symbol positions for receiving the additional DMRS on the PDSCH. (Lee: ¶. [0057]) and (Kim: table 6 and ¶. [0157]).

Regarding claim 6; Lee in view of Kim discloses the method wherein based on that the PDSCH is received after the terminal receives the configuration information related to the number of symbol positions for receiving the additional DMRS on the PDSCH: the value of the number of symbol positions for receiving the additional DMRS on the PDSCH is configured based on the configuration information. (Lee: ¶. [0057]) and (Kim: table 6 and ¶. [0157]).

Regarding claim 8; Lee in view of Kim discloses the method of claim 1, wherein the PDSCH is one of a broadcast PDSCH and multicast PDSCH (Lee: ¶. [0078-0083]).

Regarding claim 9; Lee in view of Kim discloses the method of claim 1, determining a position of the last symbol of the PDSCH in the slot related to the PDSCH based on (i) the PDSCH duration and (ii) the position of the start symbol. (Kim: table 6 and ¶. [0157]).

Regarding claim 10; Lee in view of Kim discloses the method of claim 1, wherein the configuration information related to the number of symbol positions for receiving the additional DMRS on the PDSCH further includes information related to a maximum number of symbols constituting one DMRS. (Kim: table 6 and ¶. [0157]).

Regarding claim 11; Lee in view of Kim discloses the method of claim 10, wherein the maximum number of symbols constituting one DMRS is 1 or 2. (Kim: table 6 and ¶. [0157]).

Regarding claim 12; Lee in view of Kim discloses the method of claim 11, further comprising: receiving information related to a symbol position for receiving a front-loaded DMRS on the PDSCH. (Lee: ¶. [0078-0083]) and (Kim: table 6 and ¶. [0157]).

Regarding claim 16; Lee discloses a terminal configured to operate in a wireless communication system, the terminal comprising: a transceiver; at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed by the at least one processor, perform operations comprising; 
receiving, from a base station, Downlink Control Information (DCI) related to (i) a physical downlink shared channel(PDSCH) (See Fig. 12: the terminal for receiving PDSCH related to DCI format. ¶. [0068] and ¶. [0069]) duration from a start symbol to a last symbol of a PDSCH and (ii) a position of the start symbol of the PDSCH in a slot related to the PDSCH; 
determining at least one symbol position for receiving the additional DMRS on the PDSCH, based on the DCI (See Fig. 10 and 12: the demodulating step includes the step of if the subframe is a mixed subframe, demodulating the PDSCH using a cell specific reference signal (hereinafter abbreviated CRS). Preferably, the demodulating step includes the step of if the subframe is an LTE-A only subframe, demodulating the PDSCH using a demodulation reference signal (hereinafter abbreviated DRS). ¶. [0031-0032]); and
receiving, from the base station, (i) the PDSCH and (ii) the additional DMRS on the at least one symbol position on the PDSCH (See Fig. 8: since DRS is transmitted by having MIMO transmission scheme applied thereto like a data symbol, a receiver is able to use the DRS for demodulation in direct. In case that precoding is used as the MIMO transmission scheme, the DRS is precoded and then transmitted.  ¶. [0057]), 
wherein based on that the PDSCH is received before the terminal receives configuration information (See Fig. 13: receiving information on the demodulation scheme before receiving the PDCCH; ¶. [0085]) related to a number of symbol positions for receiving the additional DMRS on the PDSCH (Lee’s claim 5: controlling the receiver to receive a physical downlink shared channel (PDSCH) corresponding to the PDCCH in remaining OFDM symbols of the subframe…), a value of the number of symbol positions for receiving the additional DMRS on the PDSCH is configured to a specific value or less.
Lee doesn’t explicitly discuss the process of determining PDSCH duration from a start symbol to a last symbol of a PDSCH and (ii) a position of the start symbol of the PDSCH in a slot related to the PDSCH.
However, Kim further teaches he process of determining PDSCH duration from a start symbol to a last symbol of a PDSCH and (ii) a position of the start symbol of the PDSCH in a slot related to the PDSCH (Kim’s table 6: The OFDM symbol on which PDSCH starts varies depending on the amount of control information transmitted through the PDCCH and load applied to the eNB in each subframe, and therefore dynamically signaling a PDSCH start symbol of a neighboring cell is very risky. Accordingly, the eNB may signal a PDSCH start symbol index for each DM-RS sequence to the UE through semi-static signaling as shown in Table 6. ¶. [0157]).
Kim further discloses a value of the number of symbol positions for receiving the additional DMRS on the PDSCH is configured to a specific value or less. (Kim’s table 6 and ¶. [0157]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the process of having PDSCH duration and starting symbols as taught by Kim to have incorporated in the system of Lee, so that it would provide a technique of cancelling an interfering signal in a received signal after demodulating the received signal without decoding the signal. In particular, as a method for canceling a co-scheduled interfering signal, an interference cancellation method employing DM-RS of the interfering signal will be described on the assumption that the PDSCH has been transmitted based on the DM-RS. Kim. ¶. [0098].
Neither Lee nor Kim teaches receiving the additional DMRS. However, Kim-2 further teaches receiving the additional DMRS (Kim-2: the target UE uses the set of supplementary information received from the eNB to detect whether the interference signal (that is, an interference PDSCH signal)… The target UE uses the received supplementary information (e.g., CRS or DM-RS sequence information, QCL information, etc.) to determine whether a reference signal exceeding predetermined reception energy is detected in the corresponding subframe. ¶. [0123]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of receiving the additional DMRS as taught by Kim-2 to have incorporated in the system of Lee, so that it would provide that the target UE may estimate and cancel the interference signal based on one of the set of supplementary information. Kim-2: ¶. [0121].

Regarding claim 17; Lee discloses a method performed by a base station operating in a wireless communication system, the method comprising: 
transmitting, to a terminal, Downlink Control Information (DCI) related to (i) a physical downlink shared channel(PDSCH) (See Fig. 12: the terminal for receiving PDSCH related to DCI format. ¶. [0068] and ¶. [0069])  duration from a start symbol to a last symbol of a PDSCH and (ii) a position of the start symbol of the PDSCH in a slot related to the PDSCH; 
mapping, by the base station, an additional DMRS to at least one symbol position for receiving the additional DMRS on the PDSCH, wherein the at least one symbol position to which the additional DMRS is mapped is determined based on the DCI; and 
transmitting, to the terminal, (i) the PDSCH and (ii) the additional DMRS on the at least one symbol position on the PDSCH (See Fig. 8: since DRS is transmitted by having MIMO transmission scheme applied thereto like a data symbol, a receiver is able to use the DRS for demodulation in direct. In case that precoding is used as the MIMO transmission scheme, the DRS is precoded and then transmitted.  ¶. [0057]), wherein based on that the PDSCH is received before the terminal receives configuration information (See Fig. 13: receiving information on the demodulation scheme before receiving the PDCCH; ¶. [0085]) related to a number of symbol positions for receiving the additional DMRS on the PDSCH (Lee’s claim 5: controlling the receiver to receive a physical downlink shared channel (PDSCH) corresponding to the PDCCH in remaining OFDM symbols of the subframe…), a value of the number of symbol positions for receiving the additional DMRS on the PDSCH is configured to a specific value or less.
However, Kim further teaches he process of determining PDSCH duration from a start symbol to a last symbol of a PDSCH and (ii) a position of the start symbol of the PDSCH in a slot related to the PDSCH (Kim’s table 6: The OFDM symbol on which PDSCH starts varies depending on the amount of control information transmitted through the PDCCH and load applied to the eNB in each subframe, and therefore dynamically signaling a PDSCH start symbol of a neighboring cell is very risky. Accordingly, the eNB may signal a PDSCH start symbol index for each DM-RS sequence to the UE through semi-static signaling as shown in Table 6. ¶. [0157]).
Lee doesn’t explicitly discuss the process of determining PDSCH duration from a start symbol to a last symbol of a PDSCH and (ii) a position of the start symbol of the PDSCH in a slot related to the PDSCH; and mapping, by the base station, an additional DMRS to at least one symbol position for receiving the additional DMRS on the PDSCH, wherein the at least one symbol position to which the additional DMRS is mapped is determined based on the DCI.
Kim further discloses a value of the number of symbol positions for receiving the additional DMRS on the PDSCH is configured to a specific value or less. (Kim’s table 6 and ¶. [0157]); and 
Kim further teaches mapping, by the base station, an additional DMRS to at least one symbol position for receiving the additional DMRS on the PDSCH, wherein the at least one symbol position to which the additional DMRS is mapped is determined based on the DCI (Kim: With regard to the DMRS, a reference signal sequence r(m) generated according to Equation 1 can be mapped to complex-valued modulation symbols ak,l (p) according to Equation 2 and transmitted. FIG. 6 illustrates mapping of the DMRS to a resource grid in a subframe with respect to antenna ports 7 to 10 in the normal CP case. ¶. [0089]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the process of having PDSCH duration and starting symbols as taught by Kim to have incorporated in the system of Lee, so that it would provide a technique of cancelling an interfering signal in a received signal after demodulating the received signal without decoding the signal. In particular, as a method for canceling a co-scheduled interfering signal, an interference cancellation method employing DM-RS of the interfering signal will be described on the assumption that the PDSCH has been transmitted based on the DM-RS. Kim. ¶. [0098].
Neither Lee nor Kim teaches receiving the additional DMRS. However, Kim-2 further teaches receiving the additional DMRS (Kim-2: the target UE uses the set of supplementary information received from the eNB to detect whether the interference signal (that is, an interference PDSCH signal)… The target UE uses the received supplementary information (e.g., CRS or DM-RS sequence information, QCL information, etc.) to determine whether a reference signal exceeding predetermined reception energy is detected in the corresponding subframe. ¶. [0123]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of receiving the additional DMRS as taught by Kim-2 to have incorporated in the system of Lee, so that it would provide that the target UE may estimate and cancel the interference signal based on one of the set of supplementary information. Kim-2: ¶. [0121].

Regarding claim 18; Lee discloses a base station configured to operate in a wireless communication system, the base station comprising: a transceiver; at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed by the at least one processor, perform operations comprising; 
transmitting, to a terminal, Downlink Control Information (DCI) related to (i) a physical downlink shared channel(PDSCH) (See Fig. 12: the terminal for receiving PDSCH related to DCI format. ¶. [0068] and ¶. [0069])  duration from a start symbol to a last symbol of a PDSCH and (ii) a position of the start symbol of the PDSCH in a slot related to the PDSCH; 
mapping, by the base station, an additional DMRS to at least one symbol position for receiving the additional DMRS on the PDSCH, wherein the at least one symbol position to which the additional DMRS is mapped is determined based on the DCI; and 
transmitting, to the terminal, (i) the PDSCH and (ii) the additional DMRS on the at least one symbol position on the PDSCH (See Fig. 8: since DRS is transmitted by having MIMO transmission scheme applied thereto like a data symbol, a receiver is able to use the DRS for demodulation in direct. In case that precoding is used as the MIMO transmission scheme, the DRS is precoded and then transmitted.  ¶. [0057]), wherein based on that the PDSCH is received before the terminal receives configuration information (See Fig. 13: receiving information on the demodulation scheme before receiving the PDCCH; ¶. [0085]) related to a number of symbol positions for receiving the additional DMRS on the PDSCH (Lee’s claim 5: controlling the receiver to receive a physical downlink shared channel (PDSCH) corresponding to the PDCCH in remaining OFDM symbols of the subframe…), a value of the number of symbol positions for receiving the additional DMRS on the PDSCH is configured to a specific value or less.
However, Kim further teaches he process of determining PDSCH duration from a start symbol to a last symbol of a PDSCH and (ii) a position of the start symbol of the PDSCH in a slot related to the PDSCH (Kim’s table 6: The OFDM symbol on which PDSCH starts varies depending on the amount of control information transmitted through the PDCCH and load applied to the eNB in each subframe, and therefore dynamically signaling a PDSCH start symbol of a neighboring cell is very risky. Accordingly, the eNB may signal a PDSCH start symbol index for each DM-RS sequence to the UE through semi-static signaling as shown in Table 6. ¶. [0157]).
Lee doesn’t explicitly discuss the process of determining PDSCH duration from a start symbol to a last symbol of a PDSCH and (ii) a position of the start symbol of the PDSCH in a slot related to the PDSCH; and mapping, by the base station, an additional DMRS to at least one symbol position for receiving the additional DMRS on the PDSCH, wherein the at least one symbol position to which the additional DMRS is mapped is determined based on the DCI.
Kim further discloses a value of the number of symbol positions for receiving the additional DMRS on the PDSCH is configured to a specific value or less. (Kim’s table 6 and ¶. [0157]); and 
Kim further teaches mapping, by the base station, an additional DMRS to at least one symbol position for receiving the additional DMRS on the PDSCH, wherein the at least one symbol position to which the additional DMRS is mapped is determined based on the DCI (Kim: With regard to the DMRS, a reference signal sequence r(m) generated according to Equation 1 can be mapped to complex-valued modulation symbols ak,l (p) according to Equation 2 and transmitted. FIG. 6 illustrates mapping of the DMRS to a resource grid in a subframe with respect to antenna ports 7 to 10 in the normal CP case. ¶. [0089]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the process of having PDSCH duration and starting symbols as taught by Kim to have incorporated in the system of Lee, so that it would provide a technique of cancelling an interfering signal in a received signal after demodulating the received signal without decoding the signal. In particular, as a method for canceling a co-scheduled interfering signal, an interference cancellation method employing DM-RS of the interfering signal will be described on the assumption that the PDSCH has been transmitted based on the DM-RS. Kim. ¶. [0098].
Neither Lee nor Kim teaches receiving the additional DMRS. However, Kim-2 further teaches receiving the additional DMRS (Kim-2: the target UE uses the set of supplementary information received from the eNB to detect whether the interference signal (that is, an interference PDSCH signal)… The target UE uses the received supplementary information (e.g., CRS or DM-RS sequence information, QCL information, etc.) to determine whether a reference signal exceeding predetermined reception energy is detected in the corresponding subframe. ¶. [0123]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of receiving the additional DMRS as taught by Kim-2 to have incorporated in the system of Lee, so that it would provide that the target UE may estimate and cancel the interference signal based on one of the set of supplementary information. Kim-2: ¶. [0121].

Regarding claim 19; Lee discloses an apparatus comprising: one or more memories; and one or more processors functionally connected to the one or more memories, wherein the one or more processors 
control the apparatus to receive, from a base station, Downlink Control Information (DCI) related to (i) a physical downlink shared channel(PDSCH) (See Fig. 12: the terminal for receiving PDSCH related to DCI format. ¶. [0068] and ¶. [0069]) duration from a start symbol to a last symbol of a PDSCH and (ii) a position of the start symbol of the PDSCH in a slot related to the PDSCH; 
control the apparatus to determine at least one symbol position for receiving the additional DMRS on the PDSCH, based on the DCI (See Fig. 10 and 12: the demodulating step includes the step of if the subframe is a mixed subframe, demodulating the PDSCH using a cell specific reference signal (hereinafter abbreviated CRS). Preferably, the demodulating step includes the step of if the subframe is an LTE-A only subframe, demodulating the PDSCH using a demodulation reference signal (hereinafter abbreviated DRS). ¶. [0031-0032]); and
control the apparatus to receive, from the base station, (i) the PDSCH and (ii) the additional DMRS on the at least one symbol position on the PDSCH (See Fig. 8: since DRS is transmitted by having MIMO transmission scheme applied thereto like a data symbol, a receiver is able to use the DRS for demodulation in direct. In case that precoding is used as the MIMO transmission scheme, the DRS is precoded and then transmitted.  ¶. [0057]), 
wherein based on that the PDSCH is received before the terminal receives configuration information (See Fig. 13: receiving information on the demodulation scheme before receiving the PDCCH; ¶. [0085]) related to a number of symbol positions for receiving the additional DMRS on the PDSCH (Lee’s claim 5: controlling the receiver to receive a physical downlink shared channel (PDSCH) corresponding to the PDCCH in remaining OFDM symbols of the subframe…), a value of the number of symbol positions for receiving the additional DMRS on the PDSCH is configured to a specific value or less.
Lee doesn’t explicitly discuss the process of determining PDSCH duration from a start symbol to a last symbol of a PDSCH and (ii) a position of the start symbol of the PDSCH in a slot related to the PDSCH.
However, Kim further teaches he process of determining PDSCH duration from a start symbol to a last symbol of a PDSCH and (ii) a position of the start symbol of the PDSCH in a slot related to the PDSCH (Kim’s table 6: The OFDM symbol on which PDSCH starts varies depending on the amount of control information transmitted through the PDCCH and load applied to the eNB in each subframe, and therefore dynamically signaling a PDSCH start symbol of a neighboring cell is very risky. Accordingly, the eNB may signal a PDSCH start symbol index for each DM-RS sequence to the UE through semi-static signaling as shown in Table 6. ¶. [0157]).
Kim further discloses a value of the number of symbol positions for receiving the additional DMRS on the PDSCH is configured to a specific value or less. (Kim’s table 6 and ¶. [0157]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the process of having PDSCH duration and starting symbols as taught by Kim to have incorporated in the system of Lee, so that it would provide a technique of cancelling an interfering signal in a received signal after demodulating the received signal without decoding the signal. In particular, as a method for canceling a co-scheduled interfering signal, an interference cancellation method employing DM-RS of the interfering signal will be described on the assumption that the PDSCH has been transmitted based on the DM-RS. Kim. ¶. [0098].
Neither Lee nor Kim teaches receiving the additional DMRS. However, Kim-2 further teaches receiving the additional DMRS (Kim-2: the target UE uses the set of supplementary information received from the eNB to detect whether the interference signal (that is, an interference PDSCH signal)… The target UE uses the received supplementary information (e.g., CRS or DM-RS sequence information, QCL information, etc.) to determine whether a reference signal exceeding predetermined reception energy is detected in the corresponding subframe. ¶. [0123]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of receiving the additional DMRS as taught by Kim-2 to have incorporated in the system of Lee, so that it would provide that the target UE may estimate and cancel the interference signal based on one of the set of supplementary information. Kim-2: ¶. [0121].

Regarding claim 20; Lee discloses a non-transitory computer readable medium (CRM) storing one or more instructions, wherein one or more instructions executable by one or more processors control a terminal 
to receive, from a base station, Downlink Control Information (DCI) related to (i) a physical downlink shared channel(PDSCH) (See Fig. 12: the terminal for receiving PDSCH related to DCI format. ¶. [0068] and ¶. [0069]) duration from a start symbol to a last symbol of a PDSCH and (ii) a position of the start symbol of the PDSCH in a slot related to the PDSCH; 
to determine at least one symbol position for receiving the additional DMRS on the PDSCH, based on the DCI (See Fig. 10 and 12: the demodulating step includes the step of if the subframe is a mixed subframe, demodulating the PDSCH using a cell specific reference signal (hereinafter abbreviated CRS). Preferably, the demodulating step includes the step of if the subframe is an LTE-A only subframe, demodulating the PDSCH using a demodulation reference signal (hereinafter abbreviated DRS). ¶. [0031-0032]); and
to receive, from the base station, (i) the PDSCH and (ii) the additional DMRS on the at least one symbol position on the PDSCH (See Fig. 8: since DRS is transmitted by having MIMO transmission scheme applied thereto like a data symbol, a receiver is able to use the DRS for demodulation in direct. In case that precoding is used as the MIMO transmission scheme, the DRS is precoded and then transmitted.  ¶. [0057]), 
wherein based on that the PDSCH is received before the terminal receives configuration information (See Fig. 13: receiving information on the demodulation scheme before receiving the PDCCH; ¶. [0085]) related to a number of symbol positions for receiving the additional DMRS on the PDSCH (Lee’s claim 5: controlling the receiver to receive a physical downlink shared channel (PDSCH) corresponding to the PDCCH in remaining OFDM symbols of the subframe…), a value of the number of symbol positions for receiving the additional DMRS on the PDSCH is configured to a specific value or less.
Lee doesn’t explicitly discuss the process of determining PDSCH duration from a start symbol to a last symbol of a PDSCH and (ii) a position of the start symbol of the PDSCH in a slot related to the PDSCH.
However, Kim further teaches he process of determining PDSCH duration from a start symbol to a last symbol of a PDSCH and (ii) a position of the start symbol of the PDSCH in a slot related to the PDSCH (Kim’s table 6: The OFDM symbol on which PDSCH starts varies depending on the amount of control information transmitted through the PDCCH and load applied to the eNB in each subframe, and therefore dynamically signaling a PDSCH start symbol of a neighboring cell is very risky. Accordingly, the eNB may signal a PDSCH start symbol index for each DM-RS sequence to the UE through semi-static signaling as shown in Table 6. ¶. [0157]).
Kim further discloses a value of the number of symbol positions for receiving the additional DMRS on the PDSCH is configured to a specific value or less. (Kim’s table 6 and ¶. [0157]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the process of having PDSCH duration and starting symbols as taught by Kim to have incorporated in the system of Lee, so that it would provide a technique of cancelling an interfering signal in a received signal after demodulating the received signal without decoding the signal. In particular, as a method for canceling a co-scheduled interfering signal, an interference cancellation method employing DM-RS of the interfering signal will be described on the assumption that the PDSCH has been transmitted based on the DM-RS. Kim. ¶. [0098].
Neither Lee nor Kim teaches receiving the additional DMRS. However, Kim-2 further teaches receiving the additional DMRS (Kim-2: the target UE uses the set of supplementary information received from the eNB to detect whether the interference signal (that is, an interference PDSCH signal)… The target UE uses the received supplementary information (e.g., CRS or DM-RS sequence information, QCL information, etc.) to determine whether a reference signal exceeding predetermined reception energy is detected in the corresponding subframe. ¶. [0123]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of receiving the additional DMRS as taught by Kim-2 to have incorporated in the system of Lee, so that it would provide that the target UE may estimate and cancel the interference signal based on one of the set of supplementary information. Kim-2: ¶. [0121].

Allowable Subject Matter
Claims 4, 7, and 13-15 are objected to as being dependent upon the rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
In response to the amendment as filed on /2020, Applicant has amended all the independent claims. Thus, Applicant’s arguments with respect to claims 1-20 have been considered but they are not persuasive. Examiner tried to contact the applicant on 09/19/2022 and 09/22/2022 for further prosecution of the current application, but no response was received from the applicant.


Arguments:
Applicant argued that the cited prior arts fail to teach the method “…wherein based on that the PDSCH is received before the terminal receives configuration information, a value of the number of symbol positions for receiving the additional DMRS on the PDSCH is configured to a specific value or less.”
Examiner’s response:
Examiner respectfully disagrees. Lee teaches the process of receiving an information related to data signal demodulation before receiving PDCCH and PDSCH channels information.

    PNG
    media_image1.png
    515
    427
    media_image1.png
    Greyscale
 
The office relied upon Kim’s references for data symbol positions for receiving DMRS on the PDSCH because Kim discloses dynamically signaling a PDSCH start symbol of a neighboring cell and signaling a PDSCH start symbol index for each DM-RS sequence to the UE through semi-static signaling as shown in Table 6 and ¶. [0157]. Examiner further relied upon another prior art Kim-2 for using the set of supplementary information received from the eNB to detect whether the interference signal (that is, an interference PDSCH signal)… The target UE uses the received supplementary information (e.g., CRS or DM-RS sequence information, QCL information, etc.) to determine whether a reference signal exceeding predetermined reception energy is detected in the corresponding subframe. Kim-2: ¶. [0123].
In view of the above reasoning, the combined teaching of Lee and Kim successfully teaches each and every limitation of the claimed elements. As a consequence, the combined teaching also renders the rest of the dependent claims. Thus, Examiner believes that all the rejections shall be sustained. 

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416